DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. The restriction requirement among species, as set forth in the Office action mailed on April 21, 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of April 21, 2019 is withdrawn.  Claim 11, directed to Subspecies B is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a voicemail message from Mr. Graham Phero on March 2, 2021. 

Please note that the amendment filed February 24, 2021 has been entered, and then that submission is further amended as detailed below.

The application has been amended as follows: 
1. (Currently amended) An apparatus for use on a wearer's head, comprising:
a helmet;
a sweat removal apparatus attached to an inner surface of the helmet, comprising:
an elongate base member comprising a first material and having a front surface and a back surface opposite the front surface; and 
a plurality of pliable ridges comprising a second material and abutting the back surface of the elongate base member and protruding outwardly therefrom, the plurality of pliable ridges extending along a length of the back surface of the elongate base member and configured to form channels when pressed against the wearer's head, each channel having openings located at a distance past the wearer's eyes when worn, 

wherein each ridge in the plurality of pliable ridges protrudes outwardly at an acute angle between the back surface of the elongate base member and a top surface of the ridge, and 
wherein a durometer rating of the first material is more than a durometer rating of the second material such that the plurality of pliable ridges are more pliable than the elongate base member.
Allowable Subject Matter
Claims 1-4, 8-13, 22-23, 25-29 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art depicts various headbands that have a similar structure as the headband as claimed, however the references do not include the particular orientation of the headbands in conjunction with a helmet.  The headbands with similar structure are oriented in an opposite manner (channels facing away from the user) and modifying the headbands to be oriented in an opposite manner to be placed inside a helmet would involve improper hindsight reconstruction.  The references that are oriented in the correct manner do not have the correct geometry and features as claimed and modifying the references to include such features would be the result of improper hindsight reconstruction. 
The specification provides support for different durometer (claim 1) in at least para. 0028, support for the u shape (claim 22) at least in Fig. 1B, and support for the particular angles (claim 27) at least in para. 0066. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/PATRICK J. LYNCH/Examiner, Art Unit 3732  

/ALISSA L HOEY/Primary Examiner, Art Unit 3732